Mr. Justice Breese delivered the opinion of the Court: As we understand this case, as presented by the record, it is nothing more or less than an attempt to recover back money paid as usurious interest on a promissory note. The note was made in 1859. This court decided, since the passage of the act of 1857 (Scates’ Comp. 600), that it was manifest the legislature had no intention to give a cause of action to the person who has paid usury and fails to make the defense when sued for the debt upon which usury has been paid or agreed to be paid, and if a party voluntarily pays the principal sum due and the usury agreed to be paid on it, that is an end of the matter so far as this statute is concerned. It was manifest it was the intention of the legislature to furnish a shield for defense, not a weapon for attack, by the passage of this act. Hadden v. Innes, 21 Ill. 381; Tompkins v. Hill, 28 id. 519. In Perkins v. Conant (28 id. 185), we held the same rule applied to involuntary payments or forced collections. There was no error in excluding the affidavit of Marshall. It was not evidence in the cause, was ex parte, and amounted to no more than hearsay evidence. There being no error in the record, the judgment is affirmed. Judgment affirmed.